NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 10-2600
                     _____________

            UNITED STATES OF AMERICA

                            v.

            DERICK ANTONION TAYLOR,
             a/k/a Derrick Antonio Taylor,
                  a/k/a Derrell Travis,
                      a/k/a Wakil

                     Derrick Taylor,
                        Appellant
                     _____________

     On Appeal from the United States District Court
          for the Eastern District of Pennsylvania
           District Court No. 2-09-cr-00567-001
     District Judge: The Honorable R. Barclay Surrick
                      _____________

    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                  September 14, 2011

Before: SLOVITER, SMITH, and NYGAARD, Circuit Judges

               (Filed: September 16, 2011)
                _____________________

                       OPINION
                _____________________

                            1
SMITH, Circuit Judge.

      A jury found Derick Antonion Taylor guilty of being a felon in possession of

a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). At sentencing, the

United States District Court for the Eastern District of Pennsylvania concluded that

Taylor qualified for the sentencing enhancement required by the Armed Career

Criminal Act (ACCA), 18 U.S.C. § 924(e), and sentenced Taylor to, inter alia, 200

months of imprisonment. This timely appeal followed. 1

      Taylor contends that his conviction should be set aside as the evidence was

insufficient to establish the element of possession. He also asserts that the District

Court erred by concluding that one of his prior convictions qualified as a predicate

offense for the ACCA sentencing enhancement. In addition, he submits that the

sentence he received was unreasonable. We will affirm.

      We “review[] the sufficiency of the evidence in the light most favorable to

the government and must credit all available inferences in favor of the

government.” United States v. Riddick, 156 F.3d 505, 509 (3d Cir. 1998). If a

rational juror could have found the elements of the crime beyond a reasonable

doubt, we must sustain the verdict. United States v. Cartwright, 359 F.3d 281, 286

(3d Cir. 2004). In light of Officer Eiserman’s testimony, we conclude that the

1
  The District Court had jurisdiction under 18 U.S.C. § 3231. Appellate jurisdiction
exists under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                           2
evidence was sufficient to establish the element of possession necessary to sustain

a conviction under 18 U.S.C. § 922(g)(1).

      Under the ACCA, a person convicted of violating § 922(g)(1) is subject to a

mandatory minimum sentence of 15 years if he “has three previous convictions . . .

for a violent felony or a serious drug offense[.]” 18 U.S.C. § 924(e)(1). The

statutory definition of “serious drug offense” includes state law crimes “involving

manufacturing, distributing, or possessing with intent to manufacture or distribute,

a controlled substance[.]” 18 U.S.C. § 924(e)(2)(A)(ii). A conviction for mere

possession, however, does not constitute a “serious drug offense.”

      At sentencing, Taylor conceded that he had two violent felony convictions.

Although he acknowledged he had a 1991 drug conviction, he asserted that the

certified record of conviction failed to clearly indicate whether that conviction was

for mere possession or for possession with intent to distribute (PWID) cocaine. In

his view, the lack of clarity in the certified record could not be remedied by

reference to the uncertified docket obtained by the Administrative Office of the

Pennsylvania Courts (AOPC). As a result, he argued that the government had

failed to meet its burden of proving that he was an armed career criminal subject to

the ACCA’s sentencing enhancement.

      Whether the documents proffered by the government establish that a prior

conviction qualifies as a “serious drug offense” under the ACCA is a question of
                                         3
law subject to plenary review. United States v. Jones, 332 F.3d 688, 690-91 (3d

Cir. 2003). Here, the certified record referenced both possession of cocaine in

violation of 35 Pa. Cons. Stat. § 780-113(a)(16) and PWID cocaine in violation of

35 Pa. Cons. Stat. § 780-113(a)(30), stated that Taylor was “adjudged guilty,” and

that his sentence for the “[f]irst count merge[d]” with the sentence for the second

count. 2 As a consequence, the certified record demonstrates that Taylor’s 1991

conviction was for both possession and PWID cocaine. The uncertified docket

confirms this conclusion as it references the two criminal offenses, cites the

statutory subsections, and reflects the imposition of a single sentence on the PWID

count. 3 Accordingly, we conclude that the District Court correctly determined that

Taylor’s 1991 drug conviction was for PWID and that it qualified as a “serious

2
   The doctrine of merger under Pennsylvania law applies only when “the elements of the
lesser crime are all included within the elements of the greater crime, and the greater
offense includes at least one additional element which is different[.]” Commonwealth v.
Anderson, 650 A.2d 20, 24 (Pa. 1994). Merger was appropriately invoked by the state
trial court because proof of PWID requires proof of possession, plus intent to distribute it.
Commonwealth v. Campbell, 614 A.2d 692, 699 (Pa. Super. Ct. 1992).
3
   Although the certified record was sufficient to demonstrate that Taylor’s 1991 drug
conviction qualified as a “serious drug offense” under § 924(e), we note that
consideration of the uncertified docket from the AOPC was not improper in light of our
decision in United States v. Howard, 599 F.3d 269 (3d Cir. 2009). There, we concluded
that the District Court did not err by referring to the uncertified docket of the Municipal
Court of Philadelphia County in order to determine if the defendant was a career
offender. Id. at 271-72. We pointed out that we had never established a per se rule that
only certified copies of a conviction may be offered by the government in order to
demonstrate a defendant’s status as a career offender. Id. at 272. The uncertified docket
entries were, we declared, “the type of judicial records that are permissible for sentencing
courts to use to establish past convictions for sentencing purposes.” Id. at 273.
                                             4
drug offense” for ACCA purposes.

      Finally, we address Taylor’s challenge to the reasonableness of his sentence.

We review for procedural error and substantive reasonableness, applying an abuse

of discretion standard to both inquiries. United States v. Tomko, 562 F.3d 558, 567

(3d Cir. 2009) (en banc). We discern no procedural error by the District Court.

The transcript of the sentencing hearing demonstrates that the Court gave

meaningful consideration of the factors set forth in 18 U.S.C. § 3553(a), and its

reasons for imposing the 200 month sentence are “logical and consistent with the

factors set forth in [§] 3553(a).” United States v. Cooper, 432 F.3d 324, 330 (3d

Cir. 2006). Accordingly, there is no basis for disturbing the District Court’s

judgment.

      We will affirm.




                                        5